 DUKE CITY LUMBER COMPANY, INC.53Duke City Lumber Company, Inc. and UBC TexasCouncil of Industrial Workers, UB OF C & JOF A., AFL-CIO, Petitioner. Case 23-RC-4819August 12, 1980DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 27, 1979, the Petitioner filed anamended petition seeking a unit of production andmaintenance employees at the Employer's Living-ston and Splendora, Texas, plants but excluding,inter alia, "undocumented persons." On August 31,1979, following an investigation, the Regional Di-rector for Region 23 found that the "unit sought inthe amended petition is, with this exclusion, con-trary to Board precedent and therefore inappropri-ate." The Regional Director further found that, inview of the Petitioner's unwillingness to includeundocumented persons in the unit, the petition doesnot raise a question concerning representation andhe dismissed the petition. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, the Petitioner filed a timely request forreview of the Regional Director's decision.On October 12, 1979, the Board issued a rulingon administrative action in which it concluded thatthe Petitioner's request for review raises issues thatcan be best resolved after a hearing. Accordingly,the petition was reinstated and the case was re-manded to the Regional Director for a hearingwith the direction that the case be transferred tothe Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.The Board has considered the entire record inthis case with respect to the issue under review andmakes the following findings:The Employer is a New Mexico corporationwhich owns and operates two sawmills in Living-ston and Splendora, Texas.' It employs approxi-mately 153 employees at Livingston and approxi-i The parties stipulated, based on facts set forth in Bd. Exh (i). thatthe Employer is engaged in commerce within the meaning of the Nation-al Labor Relations Act. and is subject to the jurisdiction of the NationalLabor Relations Board.251 NLRB No. 12mately 32 employees at Splendora. The Petitioner2seeks to represent a unit of the Employer's produc-tion and maintenance employees excluding "undo-cumented persons" or illegal aliens, who it con-tends have an insufficient community of interestwith the Employer's other employees. The Region-al Director found merit in the Employer's conten-tion that the requested unit was inappropriate be-cause it excluded illegal aliens.The Board has long held that "non-citizenship isneither a ground for exclusion from a bargainingunit nor a disqualification for participation in elec-tions conducted by the Board."3Although theBoard has not passed previously on the status of"illegal" aliens as opposed to alienage per se in de-termining exclusions from bargaining units, we seeno reason on the record here for treating the twoclasses differently.The Petitioner presented two witnesses, one acurrent and the other a former employee of theEmployer. Neither witness presented any substan-tial evidence that showed that the Employer em-ployed illegal aliens or that, assuming it does, suchpersons' wages, benefits, job duties, or terms andconditions of employment differed from the Em-ployer's other employees in the petitioned-for unit.The two witnesses called by the Employer, includ-ing the Employer's plant manager at Livingston,testified that the Employer does not inquire as toalien status, illegal or legal, and that it has no infor-mation on this matter. The plant manager also testi-fied that all employees receive the same rate of payduring the probationary period and that employeeswho successfully complete the 60-day probationaryperiod enter a job classification with its own payscales. In short, there is no reliable evidence herethat any employee of the Employer is in fact anundocumented person or illegal alien. Nor does therecord here show that certain production andmaintenance employees of the Employer do notshare a community of interest with other produc-tion and maintenance employees because of theirstatus as illegal aliens. Hence, we find no supportin the record for excluding certain employees fromthe petitioned-for unit solely because of status as il-legal aliens.A finding that status as an illegal alien is noground for exclusion from a bargaining unit is inline with the Board's treatment of illegal aliens like2 The parties stipulated that the Petitioner is a labor orgaizatilonwithin the meaning of the Act3 See In the M.atter of Dan Logan and J R Parton Co-partners. d/baLogan and Paxton. 55 NLRB 310 1944) A'en & Sandilands PackingCompany, 59 NLRB 724. 730 (1944), Norrh lhittier Heights Citrus Associ-ation., 63 NLRB 240 (1945); Azusa Citrus .lssociation, 65 NLRB 1136(1946): Morrs Sezdmon. c a d ha Southseer C(. 102 NLRB 1492(1953) 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees under the Act. The Board hasconsistently held that illegal aliens are employeeswithin the meaning of Section 2(3) of the Act andare entitled to the protection of the Act.4Consist-ent with these principles, employees alleged to beillegal aliens have voted in Board elections and theBoard has overruled objections which alleged thatsuch unchallenged voters were illegal aliens.5 Il-legal aliens who have been found to have been dis-criminatorily discharged in violation of the Acthave been afforded the same reinstatement andbackpay as other discriminatees.8We also note thatthere is no Federal legislation which prohibits the4 Apollo Tire Company. Inc., 236 NLRB 1627 (1978), enfd. N.L.R.B. vApollo Tire Co.. 604 F.2d 1180 (9th Cir. 1979); Amay's Bakery &4 Vood/leCo.. Inc., 227 NLRB 214 (1976); Handling Equipment Corporation, 209NLRB 64 (1974); Lawrence Rigging, Inc., 202 NLRB 1094 (1973); MorrisSeidmon, e al.. d/b/a Southwestern Co.. supra.s Sure-Tan. Inc. and Surak Leaher Co., 231 NLRB 138 (1977).As a general rule, an employee is eligible to vote in a Board-conductedelection if he was employed in the appropriate unit (I) during the payrolleligibility period and (2) on the day of the election. See St. Regis PaperCompany, 118 NLRB 1560 (1957); Food Machinery and Chemical Corpora-tion, 116 NLRB 552 (1956); Gulf States Asphalt Corporatrion, 106 NLRB1212 (1953).' Sure-Tan. Inc. and Surak Leather Co., 246 NLRB No. 134 (1979)hiring of illegal aliens. And the Board recentlystated that it is not within our authority "to alterthe obligations imposed by the Act in a mannerwhich might assist in reaching whatever may bethe current goals of immigration policies."7Inview of the record evidence, supra, and the treat-ment of illegal aliens in other circumstances underthe Act, we find that status as an illegal alien is noground for exclusion from the petitioned-for bar-gaining unit.In sum, we find that the unit sought by the Peti-tioner excluding illegal aliens is an inappropriateunit. As the Petitioner has not indicated a willing-ness to include illegal aliens in the bargaining unit,we shall dismiss the petition.8ORDERThe petition filed in Case 23-RC-4819 is herebydismissed.7 See discussion in Sure-Tan, Inc., supra.8 Member Penello concurs in the result herein. He was not one of thepanel members that considered the Petitioner's underlying request forreview. and, had he done so. he ould have denied it and affirmed theRegional Director's administrative dismissal of the petition.